DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 04/04/2022 is acknowledged.  Claim 9 has been amended. In light of the amendment the rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn.  

Response to Arguments
	Applicant argues that the rejection under 35 U.S.C. 103 over Williams (USP 6649406/previously cited) in view of Armenta (USP 4775626/previously cited) and Roscoe (USPGPub 20110143334/Previously cited), does not address every limitation in the claim, specifically that Roscoe does not teach identifying the absence of a microbial colony by the presence/absence of a gas bubble and uses it only to discriminate between types of bacteria.  Applicant cites example 2 ([0056]) provided by Roscoe.  This argument has been fully considered, and is not persuasive.  Roscoe describes and claims an invention for detecting gas producing microorganisms by detecting the presence of the microorganism in claims 25 and 31 as cited in the rejection.  This detection is not limited to detecting a colony first and then detecting gas, as is highlighted by Roscoe further defining more narrow embodiments of the invention in which colonies are detected optically and the detecting further comprises detecting a gas bubble, see for example claims 27 and 28, as well as 33 and 34.  That Roscoe contemplates and describes multiple methods of detecting the presence of microbes by the production of gas bubbles is further highlighted by the description within the specification “[0032]…As used herein, a "substantially transparent" membrane filter refers to a membrane filter that does not significantly distort or impair the observation or imaging of indicia of microbial growth (e.g., a colony, a pH indicator, a gas bubble, a product or intermediate of an enzyme reaction) in a culture device”.  Roscoe thus teaches the detection of microbes by the detection of gas bubbles.  Moreover, the teaching in Roscoe cited by Applicant that detection of gas bubbles can identify a particular type of bacterial colony (e.g., coliform) necessarily implies that the absence of such bubbles detects the absence of such bacteria.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "not substantially inhibit" in claim each of claims 10 and 11, is a relative term which renders the claim indefinite.  The term "not substantially inhibit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (USP 6649406) in view of Armenta (USP 4775626) and Roscoe (USPGPub 20110143334) as evidenced by Kappeli , (“A Convenient Method for the Determination of Oxygen Solubility in Different Solutions”, 1981, Biotechnology and Bioengineering Vol XXIII 1897-1901) and Vendruscolo (“Determination of Oxygen Solubility in Liquid Media”, ISRN Chemical Engineering, 2012).
Regarding claim 2 and the limitation “contacting a growth region of a self-contained anaerobic environment-generating culture device with a predefined volume of aqueous liquid wherein, prior to the step of contacting the growth region with the predefined volume, the growth region comprises a dry, cold-water- soluble gelling agent,”, Williams teaches a method by which an amount of aqueous liquid is deposited on a region comprising a dry cold water soluble gelling agent and growth medium that is thus a growth region (Col 7 Ln 3-17).  Williams further describes that hydratable culturing gels comprise a cold water soluble gelling system, (Col 1 Ln 17-26).
	Regarding claim 2 and the limitation “and a fermentable carbohydrate;… and detecting the absence of a microbial colony wherein detecting the absence of a microbial colony comprises detecting the absence of gas bubbles associated with the metabolism of the fermentable carbohydrate in the growth medium.”, Williams does not teach the inclusion of a fermentable carbohydrate in the growth region that produces gas bubbles and the detection of the  bacterial colony by detection of the gas bubble.  This difference however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as methods for the detection of microorganisms in a sample using thin film culture devices such as Petrifilm system by Roscoe (Abstract, [0024]-[0025]).
	In the same field of endeavor Roscoe teaches that the culture device may comprise a fermentable nutrient (Claims 25, 31) and that growth may be detected by detecting the resulting gas bubble (Claim 26-30, 32-36).  Roscoe further teaches that the carbohydrate lactose may be used as the fermentable nutrient ([0049]).  For further clarification that Roscoe considers gas bubbles to be an indicia or microbial growth see Response to Arguments, above.
	One of ordinary skill in the art would have found it obvious that the method of Williams could be modified to include a fermentable nutrient, such as the carbohydrate lactose, as taught by Roscoe, as Roscoe teaches the inclusion of such in a similar device.  One of ordinary skill in the art would be motivated to do so to be able to detect growth by the formation of a gas bubble, and to further characterize the bacteria growing as being capable of fermenting the carbohydrate selected to product gas.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Roscoe teaches the inclusion of the carbohydrate for this purpose in a similar thin layer device.  
	Regarding claim 2 and the limitation “depositing an effective amount of an enzyme component of an enzyme-mediated oxygen depletion system into the growth region;”, Williams teaches that the bacteria cultured can be anaerobic or microaerophilic, (Col 7 Ln 17-22). Williams further teaches that the materials of the device used in the method can be appropriate for the microorganism being cultured including low oxygen permeability materials for culturing anaerobic bacteria, (Col 4 Ln 55-62).
Williams does not teach the use of an enzyme mediated oxygen depletion system for culturing oxygen sensitive microorganisms.  The use of such systems would have been obvious to one of ordinary skill in the art as they are taught for use in the same field of endeavor as culturing anaerobic microorganisms, Armenta teaches enzyme mediated oxygen depletion systems for protecting anaerobic microorganisms.
In the same field of endeavor Armenta teaches enzyme mediated oxygen removal systems to be used in culturing microorganism which need protection form oxygen, (Col 2 Ln 24-41). One of ordinary skill in the art would find it obvious that a step of depositing an oxygen depleting system of Armenta in the growth region could be added to the method of Williams when culturing anaerobic or microaerobic microorganisms.  One of ordinary skill in the art would be motivated to do so to provide an environment in which the microorganism could grow, and to remove any oxygen which passes through the low oxygen permeability cover taught by Williams.   One of ordinary skill in the art would further have a reasonable expectations of success in doing so as Armenta teaches using the system with culture media.
Regarding claim 2 and the limitation “contacting the growth region with a sample; incubating the culture device for a period of time sufficient to permit formation of a microbial colony;”,  Williams teaches contacting the growth region with a sample, incubating the device to form colonies (Col 23-37, Col 7 Ln 12-17).
	Regarding claim 3 and the limitation “further comprising depositing an effective amount of an enzyme substrate component of the enzyme-mediated oxygen depletion system into the growth region” Armenta teaches including the substrate of the oxygen depleting enzyme, (Col 2 Ln 24-33).
	Regarding claim 4 and the limitation “wherein contacting the growth region with the aqueous liquid comprises contacting the growth region with the sample” ”, Williams teaches hydrating the device by adding the inoculum, thus the contacting the growth region with the aqueous liquid comprises contacting the growth region with the sample containing the microorganism as cited above and further described in the claims (Claim 36).
	Regarding claim 8 and the limitation “wherein incubating the culture device for a period of time sufficient to permit formation of a microbial colony comprises incubating the culture device for the period of time in an aerobic gaseous environment”, Williams teaches the device may be used for growing anaerobic bacteria and that when growing anaerobic bacteria to use a suitable film that has a low oxygen permeability (Col 4 Ln 47-67).  One of ordinary skill in the art would understand this to imply the device in in a aerobic gaseous environment and that the permeation of oxygen from the environment to the culture area is prevented. 
Regarding claims 9-11 and the limitations “wherein a first dry composition is coated on a first substrate of the culture device and a second dry composition is coated onto a second substrate of the culture device; wherein, when the first composition, second composition, and the aqueous liquid are placed in fluidic communication in the growth region of the culture device, they form an aqueous mixture that comprises a first concentration of dissolved oxygen;”, Williams teaches the use of a two layer system which has a first dried composition on one side and a second dried composition on another, (Col 4 Ln 24-53, Col 3 Ln 8-18).  Upon addition of the sample this will form an aqueous mixture that comprises a first concentration of dissolved oxygen.  Further in the method of Williams and Armenta this mixture will also contain the oxygen depleting enzyme system.  
Regarding claim 9 limitation “…the first concentration of dissolved oxygen is reduced by the enzyme-mediated oxygen depletion system to a second concentration of dissolved oxygen that is no more than 25% of the concentration of oxygen in air”, Williams teaches that the bacteria cultured can be anaerobic or microaerophilic, (Col 7 Ln 17-22).  As taught by Armenta, the level of oxygen required for anaerobic bacteria may be less than 10 µM and that partial pressure of normal atmospheric oxygen in ~0.2 atm (Col 2 Ln 50-Col 3 Ln 17).  As evidenced by Vendruscolo and Kappeli, Oxygen solubility in liquid media at common culturing temperatures is 6-7 mg/L, or ~200 µM,
under standard atmospheric conditions of ~0.19-0.21 atm partial pressure of oxygen (Table 1, Vendruscolo, Table 1 Kappeli).  Thus in practicing the invention with anaerobic bacteria, one or ordinary skill in the art would find it obvious to lower the concentration of dissolved oxygen to less than 25%, such as a concentration corresponding 5% or less of the oxygen in the atmosphere, i.e. 10 µM/200 µM.
Regarding claims 9-11 and the limitations “wherein, while the device is held in an aerobic environment for less than or equal to about 120 minutes after the liquid mixture is formed”, “wherein, while the device is held in an aerobic environment for less than or equal to about 120 minutes after the liquid mixture is formed, the first concentration of dissolved oxygen is reduced by the enzyme-mediated oxygen depletion system to a second concentration of dissolved oxygen that does not substantially inhibit growth of a microaerophilic microorganism.  ”, and “wherein, while the device is held in an aerobic environment for less than or equal to about 120 minutes after the liquid mixture is formed, the first concentration of dissolved oxygen is reduced by the enzyme-mediated oxygen depletion system to a second concentration of dissolved oxygen that does not substantially inhibit growth of an obligately-anaerobic microorganism”, All of the above microorganism grow under conditions which are suitable for anaerobic bacteria which has been made obvious above.  Further Williams teaches growing microaerophilic microorganism and that the material used can be selected based on the bacteria desired to be grown, (Col 4 Ln 55-62). One of ordinary skill in the art would thus find it obvious to use materials to obtain the desired oxygen level within the device during the method.  Further one or ordinary skill in the art would appreciate that the amount of oxygen depleting enzyme system and the amount of substrate are result effective variables to the amount of oxygen which is present in the method and would thus find it obvious to optimize the amount of these components to arrive at an amount which is effective for creating and maintaining an environment for growing the desired bacteria taught by Williams.  
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
	One of ordinary skill in the art would thus find it obvious to use an amount of oxygen depleting system to arrive at oxygen levels which did not substantially inhibit, microaerotolerant, microaerophilic and obligate anaerobic bacteria within 120 minutes.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (USP 6649406), Roscoe (USPGPub 20110143334), and Armenta (USP 4775626/IDS sumbitted)  as applied to claims 2-4 and 8-11 above, and further in view of Mach (USPGPub 20110171683).
Regarding claims 5, 6, and 7, and the limitations “, wherein the step of contacting the growth region with the sample is not simultaneous with the step of contacting the growth region with the predefined volume of aqueous liquid.  ”, “”wherein the step of contacting the growth region with the sample occurs after the step of contacting the growth region with the predefined volume of aqueous liquid, “wherein the step of contacting the growth region with the sample occurs before the step of contacting the growth region with the predefined volume of aqueous liquid.  ”, 
For a discussion of what Williams, Roscoe, and Armenta teach, see the above section.
Williams, Roscoe, and Armenta do not teach a method in which aqueous liquid is provided separately from the sample to the device either before or after the application of the sample.  This difference would have been obvious to one of ordinary skill in the art as Mach teaches such method steps in the same field of endeavor as inoculating samples and growing microorganisms in dry devices comprising gelling agents.
In the same field of endeavor Mach teaches that liquid may be delivered before or after the addition of the sample comprising bacteria to be detected ([0086]).
One of ordinary skill in the art would thus find it obvious that aqueous liquid could be added before or after the addition of a sample containing microorganism in the method made obvious by Williams, Roscoe, and Armenta, as Mach teaches that such steps can be performed in the same field of endeavor.  One or ordinary skill in the art would be motivated to add aqueous liquid separately when the amount of inoculum added was less than the amount of volume required for the method.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as the step of adding aqueous liquid before or after the sample is taught in the art with similar devices.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657                  

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657